Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 16, 2022

The Court of Appeals hereby passes the following order:

A23A0048. DAJUANA LANE et, al. v. ENTERTAINMENT PROPERTIES,
    LLC et, al.

      This appeal was docketed on July 7, 2022. The appellant’s brief and
enumeration of errors were due to be filed no later than August 11, 2022. Court of
Appeals Rules 22 (a) and 23 (a). As of the date of this order, appellant has not filed
a brief and enumeration of errors, and no extension of time for filing has been filed.
Accordingly, this appeal is DISMISSED. Court of Appeals Rules 7 and 23 (a).




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/16/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.